TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00258-CR




Leif Bothne, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-2005-904054, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant's brief on appeal was originally due January 17, 2006.  On counsel’s
motion, the time for filing was extended twice, most recently to April 12, 2006.  No brief has been
filed on appellant's behalf and no further extension of time for filing has been sought.
Appellant's counsel, Ms. Connie J. Kelley, is ordered to file a brief in appellant's
behalf no later than May 19, 2006.  No further extension of time will be granted.
It is ordered April 28, 2006
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish